DETAILED ACTION
Claims 1, 5, and 20 are pending and currently under review.
Claims 2-4 and 6-19 are cancelled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/02/2022 has been entered.
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. 
Specifically, the examiner notes that the only amendments submitted 8/02/2022 recite further instances of “iron-nickel-cobalt alloys”, which was already present and addressed in the previous submission and final office action.
Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Response to Amendment
The amendment filed 8/02/2022 has been entered.  Claims 1, 5, and 20 remain(s) pending in the application.  Applicant’s amendments to the Claims have overcome each and every objection previously set forth in the Final Office Action mailed 5/12/2022.

Claim Interpretation
As stated in the previous office actions, the examiner notes that the recitations of “explorer spacecraft,” “mapping spacecraft,” “prospector spacecraft,” “mother spaceship,” and “processing ship,” are not considered to impart any further distinct limitations to the claimed spacecraft structure, such that any spacecraft that meets the functions of the aforementioned recitations is reasonably considered to meet the aforementioned spacecraft.  See MPEP 2111 & MPEP 2114.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Snyder et al. (US 2015/0108687) in view of either one of Anderson et al. (US 9,266,627) or Gerlach (2005, Profitably exploiting near-earth object resources); further in view of Zacny et al. (2013, Asteroid mining), and one of either Hoyt et al. (2013, Spiderfab: process for on-orbit construction of kilometer-scale apertures) or Shinar et al. (US 2015/0201500); further in view of either one of Pieters (1994, Meteorite and asteroid reflectance spectroscopy) or Dunn et al. (2013, Mineralogies and source regions of near-Earth asteroids), and further either evidenced by Andrews et al. (2011, Space colonization, a study of supply and demand) or in view of Gaffy et al. (1977, Mining outer space).
Regarding claims 1 and 5, Snyder et al. discloses a method of additive manufacturing on spacecraft, space stations, and satellites in outer space (ie. extraterrestrial space) [abstract, 0009, 0011]; wherein said method utilizes a metal powder feedstock material for additive manufacturing [0106].  The examiner considers the aforementioned disclosure of Snyder et al. to reasonably meet the claimed limitations of completing parts by additive manufacturing on a robotic processing ship, wherein said spacecraft or space station reasonably meets the limitation of a robotic processing ship.  Snyder et al. further discloses that said metal powder feedstock material can be produced from asteroid regolith, which meets the limitation of using synthesized feedstock material and completing parts by additive manufacturing as claimed.
Snyder et al. does not expressly teach the prior steps of locating an asteroid, prospecting said asteroids through explorer spacecraft, mapping spacecraft, or prospector spacecraft, etc. (ie. steps of providing explorer spacecraft, robotic mapping spacecraft, robotic prospector spacecraft, and deploying the aforementioned spacecraft to an asteroid, launching robotic mapping spacecraft to identify potential sites of raw material, launching robotic prospector spacecraft to obtain samples, and providing a mothership and robotic miners to harvest raw material and delivering back to processing ship) as claimed.  However, the examiner submits that these preparatory steps would have been obvious in view of the prior art below.  
Specifically, Gerlach discloses a method of mining asteroids for the purpose of supplying valuable metals [title, abstract]; wherein said method includes the use of a launch vehicle (naturally expected to be made on Earth as recognized by one of ordinary skill) and launched into outer space in order to deploy an orbiter and lander craft to an asteroid to perform imaging and material extraction of the asteroid, respectively [p.28-31, p.42-44 “launch”, fig. 14].  Therefore, it would have been obvious to one of ordinary skill to modify the method of Snyder et al. by including a previous step of asteroid prospecting as disclosed by Gerlach such that precious metals can be obtained and further utilized in the additive manufacturing method in space as disclosed by Snyder et al.  The examiner reasonably considers the launch vehicle to meet the claimed limitation of an explorer spacecraft that would naturally have been expected to be deployed from Earth, and the orbiter and lander craft deployed from said launch vehicle to meet the limitations of mapping spacecraft and prospector spacecraft deployed from said explorer spacecraft.
Alternatively, Anderson et al. discloses a method of prospecting asteroids for mining [abstract]; wherein said method includes deploying a satellite from Earth into outer space having two or more spacecraft piggy-backed thereon to measure, prospect, and subsequently extract desired asteroid material in space in order to collect precious resources from asteroidal bodies [abstract, col.1 In.14-42, col.2 In.61-67, col.4 In.6-60, fig.1, claim6].  Therefore, it would have been obvious to one of ordinary skill to modify the method of Snyder et al. by including a previous step of asteroid prospecting and mining as disclosed by Anderson et al. such that precious asteroidal resources can be collected. The examiner reasonably interprets the aforementioned satellite and two or more spacecraft to meet the claimed limitations of an explorer spacecraft having mapping and prospecting spacecraft on board therein and launched therefrom, respectively, because said satellite has the function of approaching said asteroid (ie. exploring), said two or more spacecraft have the function of measuring (ie. mapping) and extracting asteroid material (ie. prospecting), and launching of said spacecraft from the satellite of Anderson et al. would have been expected to occur because said spacecraft would naturally have to be detached and send to an asteroid (ie. launched) as recognized by one of ordinary skill.  Said measuring and prospecting of Anderson et al. further includes sending said spacecraft to identify viable asteroids based on the concentration of desired materials present and obtaining samples from said asteroids, which the examiner reasonably considers to meet the limitations of launching mapping and prospecting spacecraft to identify sites of raw material and obtain samples, respectively [col.2 In.61 to col.3 In.15].  
Alternatively, Zacny et al. discloses a method of asteroid prospecting and mining [abstract]; wherein said method includes deploying probes from a mothership to find the extent, location, and value of ore bodies on asteroids and subsequently acquire samples to be analyzed on said mothership such that optimal extraction processes can be established [table1, sectionB “asteroid mining approaches”, “sec.D metal mining”]. Therefore, it would have been obvious to one of ordinary skill to modify the method of Snyder et al. by including a previous step of asteroid prospecting as disclosed by Zacny et al. such that optimal extraction processes can be established.  The examiner reasonably considers the mothership, which would naturally be expected to be constructed on Earth as a practical consideration and subsequently sent to an earth-moon landing point (ie. in extraterrestrial space), and the deployed probes of Zacny et al. to reasonably meet the limitations of an explorer spacecraft (mothership) deployed from Earth and having mapping and prospector spacecraft (probes) on board therein and launched therefrom, respectively.  The examiner submits that said probes on said mothership would have been expected to be launched from the mothership to perform their aforementioned tasks.  See MPEP 2145(II).  Alternatively, Zacny et al. also teaches sending said mothership from an earth-moon point to an asteroid to capture and orbit around said asteroid to be mined prior to sending out said probes, which also meets the limitation of sending from Earth to extraterrestrial space [abstract, p.2-3 “mission design”, p.8].
Regarding the recitation of providing a mothership having robotic miners, Zacny et al. further discloses that, after prospecting, the actual mining can be performed by a team of small mining robot spacecraft deployed from the mothership that deliver feedstock material back to the mothership for further processing [sectionB “asteroid mining approaches”].  The examiner reasonably considers the mothership and robotic miners of Zacny et al. to meet the claimed limitations of a mother spaceship and robotic miners on board said spaceship, respectively.
Regarding the recitation of “processing said material from said asteroid...,” the examiner considers this step to have been expected in the combined disclosure of Snyder et al., Anderson et al., and Zacny et al. because Snyder et al. expressly teaches that the feedstock material is produced from asteroid regolith through grinding, pulverizing, etc. [0042].  In other words, the examiner submits that said regolith would naturally require some further processing such that a useable feedstock is produced therein, as previously taught by Snyder et al. Additionally, Zacny et al. teaches further processing of the collected feedstock material as stated previously [tablel, sectionB “asteroid mining approaches”].
Snyder et al., Anderson et al., and Zacny et al. do not expressly teach delivering the completed part to a space station or colony as claimed.  However, the examiner submits that the aforementioned step would have been obvious to one of ordinary skill because it would have been well known and reasonably recognized by one of ordinary skill to deliver said completed part to another location in outer space where said part was desired.  The examiner submits that the aforementioned limitation does not impart any further patentably significant or manipulative steps to the disclosed method of Snyder et al., Anderson et al., and Zacny et al. that would not have been readily recognized by one of ordinary skill because the mere step of “delivering” (ie. moving the completed part from one location to another) is not considered to impart any further patentable weight to the claimed method.  Alternatively, the examiner notes that the completed part of Snyder et al., Anderson et al., and Zacny et al. would naturally be expected to be removed from the additive manufacturing apparatus and used at a desired, different location at the space station of Snyder et al., which reasonably meets the claimed limitation of “delivering to a space station” according to broadest reasonable interpretation [0208].  See MPEP 2111.  Alternatively, Hoyt et al. discloses a method of additive manufacturing in space [abstract]; wherein said method is directed to forming large structural architecture such that the additively manufactured parts are manipulated and positioned through robotic arms after fabrication is completed in order to desirable orient and assemble said structural elements for space stations, for example [section 1.1,2.2.2, 2.2.3].  Therefore, it would have been obvious to modify the method of Snyder et al., Anderson et al., and Zacny et al. forming large structures and utilizing robotic arms to move and orient said large completed structures such that on-orbit construction of large-scale structures can be accomplished.  The examiner reasonably considers the aforementioned moving and orientation by means of robotic arms to meet the limitation of “delivering” to a space station. Hoyt et al. further discloses the manufacture of specific structures such as solar arrays and antennas to be sent to Mars, which the examiner reasonably considers to meet the limitation of “delivering to a Mars colony” [sec.2.3, table1].
Regarding the recitations of laser additive manufacturing and electron beam additive manufacturing, Hoyt et al. further discloses that additive manufacturing in space can ideally include selective laser sintering, fused deposition, and electron beam fabrication [sec.2.2.1].  The examiner notes that the aforementioned means of additive manufacturing reasonably meets the instantly claimed methods.  
Alternatively, the examiner notes that Snyder et al. discloses print head-extrusion type additive manufacturing, which does not expressly meet the claimed additive manufacturing methods.  However, Shinar et al. discloses a method of print head deposition additive manufacturing [abstract, 0005]; wherein further additive manufacturing methods of selective laser melting, laser metal deposition, and electron beam melting are disclosed to be equivalent to the aforementioned print head deposition method [0256].  Therefore, the examiner submits that it would have been obvious to one of ordinary skill to substitute one of the aforementioned additive manufacturing methods of Shinar et al. for the disclosed print-head method of Snyder et al. because Shinar et al. discloses the aforementioned methods to be art-recognized equivalents for the same purpose of additively manufacturing a part.  See MPEP 2144.06(II).
Regarding the further limitations that the step of locating asteroids includes using spectrographic analysis of meteorites on Earth to identify asteroids with a desired property, the examiner submits that this feature would also have been obvious in view of the prior art.  Pieters discloses that it is well-known to link a meteorite (ie. solid material from extraterrestrial sources that reaches the surface of the Earth) to a specific asteroid class through properties such as composition, among others, through spectrography [introduction, p.460].  Said disclosure of Pieters ultimately allows one to infer compositional implications regarding asteroids in space based on measurements of meteorites on Earth [p.490].  Therefore, it would have been obvious to one of ordinary skill modify the method of the aforementioned combination by linking the asteroid class of the asteroids of the aforementioned combination to a meteorite on Earth through determination of composition such that materials in space can be accurately surveyed and identified [p.460 In.8-11].  Again, as stated previously, Zacny et al. discloses that the raw material is specifically iron-nickel.  Alternatively, Dunn et al. also discloses that it is known to utilize spectral data of meteorites analogues on Earth to identify probably source regions of asteroids in space [abstract, “asteroid mineralogies”, “asteroid source regions”, “summary”].  Therefore, it would have been obvious to one of ordinary skill to modify the method of the aforementioned prior art by using spectrographic data of meteorites on Earth to identify locations of analogous asteroid compositions in space as taught by Dunn et al.
The suggested method of the combined disclosures above does not expressly teach that the locating, harvesting, processing, and additive manufacturing steps are for iron-nickel-cobalt alloys as claimed.  However, this feature would have been met by the prior art as will be further explained.  Specifically, Anderson et al. discloses that the materials to be prospected from asteroids include metals such as iron, nickel, and cobalt in incredible quantities [col.1 ln.31-36].  Although Anderson et al. does not disclose these metals to be in the form of an alloy as claimed, Andrews et al. expressly discloses that iron, nickel, and cobalt occur in a single ore (ie. alloyed together) in asteroids rather than in separate ores [p.6].  Thus, the examiner submits that iron, nickel, and cobalt naturally occur in the form of iron-nickel-cobalt alloy as claimed as evidenced by Andrews et al.  Alternatively, Gaffy et al. discloses methods of harvesting Ni-Fe-Co from asteroids for ecological, political, and monetary benefit [p.52-54].  Therefore, it would have been obvious to modify the method of the aforementioned prior art by harvesting Ni-Fe-Co from asteroids for ecological, political, and monetary benefit.  The examiner submits that the aforementioned steps disclosed by the prior art (ie. locating, harvesting, processing, etc.) would have been entirely capable of being applied to Ni-Fe-Co alloy as claimed as would have been recognized by one of ordinary skill.
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Snyder et al. (US 2015/0108687) in view of either one of Anderson et al. (US 9,266,627) or Gerlach (2005, Profitably exploiting near-earth object resources); further in view of Zacny et al. (2013, Asteroid mining), and one of either Hoyt et al. (2013, Spiderfab: process for on-orbit construction of kilometer-scale apertures) or Shinar et al. (US 2015/0201500); further in view of either one of Pieters (1994, Meteorite and asteroid reflectance spectroscopy) or Dunn et al. (2013, Mineralogies and source regions of near-Earth asteroids); further in view of Stephens (US 2013/0211594), and further either evidenced by Andrews et al. (2011, Space colonization, a study of supply and demand) or in view of Gaffy et al. (1977, Mining outer space)..
Regarding claim 20, the examiner notes that the limitations of claim 20 are substantially similar to those of claim 5, with the further limitations that said method is controlled from Earth and utilizes laser metal deposition.  Accordingly, these same limitations are considered to be met by the aforementioned prior art for the reasons stated above.  Furthermore, as stated previously, Hoyt et al. or Shinar et al. demonstrate the obviousness of laser metal deposition additive manufacturing (see previous).
The aforementioned prior art does not expressly teach remote control from Earth.  Stephens discloses a system for controlling proxy robots in space and near space locations [abstract, 0004]; wherein said robots are controlled remotely from Earth such that the need for human presence is satisfied while avoiding risks and costs of physically sending humans to space [0015, 0022].  Therefore, it would have been obvious to one of ordinary skill to modify the method of the aforementioned combinations by specifically controlling said method from Earth, as disclosed by Stephens, such that human control can be achieved without the risks and costs of physically sending human astronauts.

Response to Arguments
Applicant's arguments, filed 8/02/2022 have been fully considered but they are not persuasive.
Applicant argues that the prior art fails to teach locating an asteroid having the desired iron-nickel-cobalt properties using spectrographic analysis of meteorites.  The examiner cannot concur.  As stated above, this feature is expressly taught by Pieters and/or Dunn et al.  Although applicant argues that neither Gerlach nor Anderson teach the above limitations, the examiner notes that this was never alleged in the previous rejections.  In other words, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant further argues that neither Gerlach nor Anderson teach iron-nickel-cobalt alloys.  Again, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  The examiner notes that the previous rejections never alleged this point.  Rather, the limitation of iron-nickel-cobalt alloys is taught by Gaffy and/or Andrews as stated above.  Thus, applicants’ arguments are moot as they do not pertain to the actual rejections at hand.
Applicant argues that the prior art fails to teach mapping spacecraft and explorer spacecraft.  The examiner cannot concur.  As stated above, these features are considered to be met by the ships of Gerlach, Anderson et al., and/or Zacny et al.  Since applicant provides no concrete reasoning or explanation to support the above position, the examiner cannot concur with applicants’ mere conclusory remarks.
Applicant further argues that neither Zacny nor Anderson teach iron-nickel-cobalt alloys.  Again, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  The examiner notes that the previous rejections never alleged this point.  Rather, the limitation of iron-nickel-cobalt alloys is taught by Gaffy and/or Andrews as stated above.  Thus, applicants’ arguments are moot as they do not pertain to the actual rejections at hand.
Applicant argues that the prior art fails to teach a robotic processing ship.  The examiner cannot concur.  As stated above, these features are considered to be met by the spacecraft/station/satellite of Snyder et al.  Since applicant provides no concrete reasoning or explanation to support the above position, the examiner cannot concur with applicants’ mere conclusory remarks.
Applicant argues that the prior art fails to teach the limitations of claim 20.  The examiner cannot concur.  As stated above, these features are considered to be met by the spacecraft/station/satellite of Snyder et al.  Since applicant provides no concrete reasoning or explanation to support the above position, the examiner cannot concur with applicants’ mere conclusory remarks.
Applicant finally repeatedly argues that there is no reasonable expectation of success with the above prior art combination.  The examiner cannot concur with applicants’ mere conclusory remarks absent concrete evidence or reasoning to the contrary, which applicant has not provided.  In other words, the mere statement that there is no reasonable expectation of success is not considered persuasive absent any actual technical explanation or reasoning to support said statement.

Conclusion
No claims allowable.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A WANG whose telephone number is (408)918-7576. The examiner can normally be reached usually M-Th: 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NICHOLAS A WANG/Primary Examiner, Art Unit 1734